 

Exhibit 10.2

 

DIAMOND S SHIPPING INC.
FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), dated [●], is made by and
between Diamond S Shipping Inc., a shipping company incorporated in the Marshall
Islands (the “Company”), and [●] (the “Indemnitee” and, together with the
Company, the “Parties”).

 

RECITALS:

 

The Indemnitee is a director or officer of the Company and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify him or her, to the fullest extent
permitted by the laws of the Marshall Islands, and upon the other undertakings
set forth in this Agreement;

 

The Company desires to indemnify the Indemnitee to the fullest extent permitted
by the laws of the Marshall Islands; and

 

In recognition of the need to provide the Indemnitee with substantial protection
against personal liability, and in order to procure the Indemnitee’s continued
service as a director or officer of the Company, enhance the Indemnitee’s
ability to serve the Company in an effective manner and provide such protection
pursuant to express contract rights (intended to be enforceable irrespective of,
among other things, any amendment of the articles of incorporation or bylaws of
the Company (collectively, the “Constituent Documents”), any change in the
composition of the Company’s board of directors (the “Board”) or any
change-in-control or business combination transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of and
the advancement of Expenses (as defined in Section 1(e)) to the Indemnitee as
set forth in this Agreement and for the continued coverage of the Indemnitee
under the Company’s directors’ and officers’ liability insurance policies.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.           Certain Definitions. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:

 

“Claim” means (i) any threatened, asserted, pending or completed claim, demand,
action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law in any jurisdiction; and (ii) any threatened, pending or completed
inquiry or investigation, whether made, instituted or conducted by or at the
behest of the Company or any other person, including any applicable court or
governmental entity or agency and any committee or other representative of any
corporate constituency, that the Indemnitee determines might lead to the
institution of any such claim, demand, action, suit or proceeding.

 

 

 

  

“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.

 

“Disinterested Director” means a director of the Company who is not and was not
a party to the Claim in respect of which indemnification is sought by the
Indemnitee.

 

“ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.

 

“Expenses” means attorneys’ and experts’ fees and expenses and all other costs
and expenses paid or payable in connection with investigating, defending, being
a witness in or participating in (including on appeal), or advising or preparing
to investigate, defend, be a witness in or participate in (including on appeal),
any Claim, other than the fees, expenses and costs in respect of which the
Company is expressly stated in Section 15 to have no obligation.

 

“Incumbent Directors” means the individuals who, as of the date hereof, are
members of the Board and any individual becoming a member of the Board
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.

 

 2 

 

 

“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by the
Indemnitee in his or her capacity as a director, officer, employee, member,
manager, trustee or agent of the Company or as a director, officer, employee,
member, manager, trustee or agent of any other corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit (including any employee benefit plan or related
trust), as to which the Indemnitee is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent,
(ii) any actual, alleged or suspected act or failure to act by the Indemnitee in
respect of any business, transaction, communication, filing, disclosure or other
activity of the Company or any other entity or enterprise referred to in
clause (i) of this sentence, or (iii) the Indemnitee’s status as a current or
former director, officer, employee, member, manager, trustee or agent of the
Company or as a current or former director, officer, employee, member, manager,
trustee or agent of the Company or any other entity or enterprise referred to in
clause (i) of this sentence or any actual, alleged or suspected act or failure
to act by the Indemnitee in connection with any obligation or restriction
imposed upon the Indemnitee by reason of such status; provided, however, that
except for compulsory counterclaims, Indemnifiable Claim shall not include any
Claim initiated by Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Claim. In addition to any service at the actual request of the Company, for
purposes of this Agreement, the Indemnitee shall be deemed to be serving or to
have served at the request of the Company as a director, officer, employee,
member, manager, trustee or agent of another entity or enterprise if the
Indemnitee is or was serving as a director, officer, employee, member, manager,
trustee or agent of such entity or enterprise and (i) such entity or enterprise
is or at the time of such service was a Controlled Affiliate, (ii) such entity
or enterprise is or at the time of such service was an employee benefit plan (or
related trust) sponsored or maintained by the Company or a Controlled Affiliate,
or (iii) the Company or a Controlled Affiliate directly or indirectly caused or
authorized the Indemnitee to be nominated, elected, appointed, designated,
employed, engaged or selected to serve in such capacity.

 

“Indemnifiable Losses” means any and all Losses relating to, arising out of or
resulting from any Indemnifiable Claim.

 

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation and limited liability company law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company (or any Subsidiary) or the Indemnitee in any matter
material to either such party (other than with respect to matters concerning the
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other named (or, as to a threatened
matter, reasonably likely to be named) party to the Indemnifiable Claim giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.

 

“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), any liabilities under
employee benefit plans (including ERISA Losses) and amounts paid in settlement,
including all interest, assessments and other charges paid or payable in
connection with or in respect of any of the foregoing.

 

 3 

 

  

“Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.

 

“Voting Stock” means securities entitled to vote generally in the election of
directors (or similar governing bodies).

 

2.           Indemnification Obligation. Subject to Section 8, the Company shall
indemnify and hold harmless the Indemnitee, to the fullest extent permitted or
required by the laws of the Marshall Islands in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted or required indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided, however, that no repeal or amendment
of any law of the Marshall Islands shall in any way diminish or adversely affect
the rights of the Indemnitee pursuant to this Agreement in respect of any
occurrence or matter arising prior to any such repeal or amendment.

 

3.           Advancement of Expenses. The Indemnitee shall have the right to
advancement by the Company prior to the final disposition of any Indemnifiable
Claim of any and all Expenses relating to, arising out of or resulting from any
Indemnifiable Claim paid or incurred by the Indemnitee or which the Indemnitee
determines are reasonably likely to be paid or incurred by the Indemnitee. The
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct and is not conditioned upon any prior determination that the
Indemnitee is entitled to indemnification under this Agreement with respect to
the Indemnifiable Claim or the absence of any prior determination to the
contrary. Without limiting the generality or effect of the foregoing, within
five business days after any written request by the Indemnitee, the Company
shall, in accordance with such request (but without duplication), (a) pay such
Expenses on behalf of the Indemnitee, (b) advance to the Indemnitee funds in an
amount sufficient to pay such Expenses, or (c) reimburse the Indemnitee for such
Expenses; provided that the Indemnitee shall repay, without interest any amounts
actually advanced to the Indemnitee that, at the final disposition of the
Indemnifiable Claim to which the advance related, were in excess of amounts paid
or payable by the Indemnitee in respect of Expenses relating to, arising out of
or resulting from such Indemnifiable Claim. In connection with any such payment,
advancement or reimbursement, if delivery of an undertaking is a legally
required condition precedent to such payment, advance or reimbursement, the
Indemnitee shall execute and deliver to the Company an undertaking in the form
attached hereto as Exhibit A (subject to the Indemnitee filling in the blanks
therein and selecting from among the bracketed alternatives therein), which need
not be secured and shall be accepted by the Company without reference to the
Indemnitee’s ability to repay the Expenses. In no event shall the Indemnitee’s
right to the payment, advancement or reimbursement of Expenses pursuant to this
Section 3 be conditioned upon any undertaking that is less favorable to the
Indemnitee than, or that is in addition to, the undertaking set forth in Exhibit
A.

 

 4 

 

  

4.           Indemnification for Additional Expenses. Without limiting the
generality or effect of the foregoing, the Company shall indemnify and hold
harmless the Indemnitee against and, if requested by the Indemnitee, shall
reimburse the Indemnitee for, or advance to Indemnitee, within five business
days of such request, any and all Expenses paid or incurred by the Indemnitee or
which the Indemnitee determines are reasonably likely to be paid or incurred by
the Indemnitee in connection with any Claim made, instituted or conducted by the
Indemnitee, in each case to the fullest extent permitted or required by
applicable law in effect on the date hereof or as such laws may from time to
time hereafter be amended to increase the scope of such permitted or required
indemnification, reimbursement or advancement of such Expenses, for
(a) indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company; provided, however, that
the Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.

 

5.           Contribution. To the fullest extent permissible under applicable
law in effect on the date hereof or as such law may from time to time hereafter
be amended to increase the scope of permitted or required indemnification, if
the indemnification provided for in this Agreement is unavailable to the
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying the
Indemnitee, shall contribute to the payment of any and all Indemnifiable Claims
or Indemnifiable Losses, in such proportion as is fair and reasonable in light
of all of the circumstances in order to reflect (i) the relative benefits
received by the Company and the Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Indemnifiable Claim or Indemnifiable Loss;
and/or (ii) the relative fault of the Company (and its other directors,
officers, employees, members, managers, trustees and agents) and the Indemnitee
in connection with such event(s) and/or transaction(s); provided that such
contribution shall not be required where it is determined, pursuant to a final
disposition of such Indemnifiable Claim or Indemnifiable Loss in accordance with
Section 8, that the Indemnitee is not entitled to indemnification by the Company
with respect to such Indemnifiable Claim or Indemnifiable Loss.

 

6.           Partial Indemnity. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Indemnifiable Loss, but not for all of the total amount thereof,
the Company shall nevertheless indemnify the Indemnitee for the portion thereof
to which the Indemnitee is entitled.

 

 5 

 

 

7.           Procedure for Notification. To obtain indemnification under this
Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss, the
Indemnitee shall submit to the Company a written request therefor, including a
brief description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss. If, at the time of the receipt of
such request, the Company has directors’ and officers’ liability insurance in
effect under which coverage for such Indemnifiable Claim or Indemnifiable Loss
is potentially available, the Company shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to the Indemnitee a copy of such notice delivered to the
applicable insurers, and copies of all subsequent correspondence between the
Company and such insurers regarding the Indemnifiable Claim or Indemnifiable
Loss, in each case substantially concurrently with the delivery or receipt
thereof by the Company. If requested by Indemnitee, the Company shall use its
reasonable efforts, at the Company’s expense, to enforce on behalf of and for
the benefit of Indemnitee all rights (including rights to receive payment) that
may exist under the applicable policies of insurance in relation to such
Indemnifiable Claim or Indemnifiable Loss. The failure by the Indemnitee to
timely notify the Company of any Indemnifiable Claim or Indemnifiable Loss shall
not relieve the Company from any liability hereunder unless, and only to the
extent that, the Company did not otherwise learn of such Indemnifiable Claim or
Indemnifiable Loss and such failure results in forfeiture by the Company of
substantial defenses, rights or insurance coverage.

 

8.           Determination of Right to Indemnification.

 

(a)          To the extent that the Indemnitee shall have been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, including dismissal without
prejudice, the Indemnitee shall be indemnified against Indemnifiable Losses
relating to, arising out of or resulting from such Indemnifiable Claim in
accordance with Section 2 and no Standard of Conduct Determination (as defined
in Section 8(b)) shall be required with respect to such Indemnifiable Claim.

 

(b)          To the extent that the provisions of Section 8(a) are inapplicable
to an Indemnifiable Claim that shall have been finally disposed of, any
determination of whether the Indemnitee has satisfied the applicable standard of
conduct that such person did not act with gross negligence, bad faith,
fraudulently or willful misconduct (the “Standard of Conduct”) shall be made as
follows: (i) by a majority vote of the Disinterested Directors, even if less
than a quorum of the Board, (ii) if such Disinterested Directors so direct, by a
majority vote of a committee of Disinterested Directors designated by a majority
vote of all Disinterested Directors, or (iii) if there are no such Disinterested
Directors or if the Indemnitee so requests, by Independent Counsel, selected by
the Indemnitee and approved by the Board (such approval not to be unreasonably
withheld, delayed or conditioned), in a written opinion addressed to the Board,
a copy of which shall be delivered to Indemnitee (a “Standard of Conduct
Determination”); provided, however, that if at the time of any Standard of
Conduct Determination the Indemnitee is neither a director nor an officer of the
Company, such Standard of Conduct Determination may be made by or in the manner
specified by the Board, any duly authorized committee of the Board or any duly
authorized officer of the Company (unless the Indemnitee requests that such
Standard of Conduct Determination be made by Independent Counsel, in which case
such Standard of Conduct Determination shall be made by Independent Counsel).
The Indemnitee will cooperate with the person or persons making such Standard of
Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. The
Company shall indemnify and hold harmless the Indemnitee against and, if
requested by Indemnitee, shall reimburse the Indemnitee for, or advance to the
Indemnitee, within five business days of such request, any and all costs and
expenses (including attorneys’ and experts’ fees and expenses) incurred by the
Indemnitee in so cooperating with the person or persons making such Standard of
Conduct Determination.

 

 6 

 

  

(c)          The Company shall use its reasonable efforts to cause any Standard
of Conduct Determination required under Section 8(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under Section 8
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from the Indemnitee advising the Company of the final disposition
of the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) the Indemnitee
shall have fulfilled his or her obligations set forth in the second sentence of
Section 8(b), then the Indemnitee shall be deemed to have satisfied the
applicable standard of conduct; provided that such 30-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person or
persons making such determination in good faith requires such additional time
for obtaining or evaluating any documentation or information relating thereto.

 

(d)          If (i) the Indemnitee shall be entitled to indemnification
hereunder against any Indemnifiable Losses pursuant to Section 8(a), (ii) no
determination of whether the Indemnitee has satisfied any applicable standard of
conduct under Marshall Islands law is a legally required condition precedent to
indemnification of the Indemnitee hereunder against any Indemnifiable Losses, or
(iii) the Indemnitee has been determined or deemed pursuant to Section 8(b) or
(c) to have satisfied any applicable standard of conduct under Marshall Islands
law which is a legally required condition precedent to indemnification of the
Indemnitee hereunder against any Indemnifiable Losses, then the Company shall
pay to Indemnitee, within five business days after the later of (x) the
Notification Date in respect of the Indemnifiable Claim or portion thereof to
which such Indemnifiable Losses are related, out of which such Indemnifiable
Losses arose or from which such Indemnifiable Losses resulted and (y) the
earliest date on which the applicable criterion specified in clause (i), (ii) or
(iii) above shall have been satisfied, an amount equal to the amount of such
Indemnifiable Losses.

 

9.           Presumption of Entitlement.

 

(a)          In making a determination of whether the Indemnitee has been
successful on the merits or otherwise in defense of any Indemnifiable Claim or
any portion thereof or in defense of any issue or matter therein, the Company
acknowledges that a resolution, disposition or outcome short of dismissal or
final judgment, including outcomes that permit the Indemnitee to avoid expense,
delay, embarrassment, injury to reputation, distraction, disruption or
uncertainty, may constitute such success. In the event that any Indemnifiable
Claim or any portion thereof or issue or matter therein is resolved or disposed
of in any manner other than by adverse judgment against the Indemnitee
(including any resolution or disposition thereof by means of settlement with or
without payment of money or other consideration), it shall be presumed that the
Indemnitee has been successful on the merits or otherwise in defense of such
Indemnifiable Claim or portion thereof or issue or matter therein. The Company
may overcome such presumption only by its adducing clear and convincing evidence
to the contrary.

 

 7 

 

  

(b)          In making any Standard of Conduct Determination, the person or
persons making such determination shall presume that the Indemnitee has
satisfied the Standard of Conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any Standard
of Conduct Determination that the Indemnitee has satisfied the applicable
standard of conduct shall be final and binding in all respects, including with
respect to any litigation or other action or proceeding initiated by Indemnitee
to enforce his or her rights hereunder. Any Standard of Conduct Determination
that is adverse to the Indemnitee may be challenged by the Indemnitee in the
courts of the Marshall Islands. No determination by the Company (including by
its directors or any Independent Counsel) that the Indemnitee has not satisfied
the Standard of Conduct shall be a defense to any Claim by the Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that the Indemnitee has not met any applicable
Standard of Conduct.

 

(c)          Without limiting the generality or effect of Section 9(b), (i) to
the extent that any Indemnifiable Claim relates to any entity or enterprise
(other than the Company) referred to in clause (i) of the first sentence of the
definition of “Indemnifiable Claim,” the Indemnitee shall be deemed to have
satisfied the applicable Standard of Conduct if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the interests of such entity or enterprise (or the owners or beneficiaries
thereof, including in the case of any employee benefit plan the participants and
beneficiaries thereof) and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful, and
(ii) in all cases, any belief of the Indemnitee that is based on the records or
books of account of the Company, including financial statements, or on
information supplied to the Indemnitee by the directors or officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company, the Board, any committee of the Board or any director, or on
information or records given or reports made to the Company, the Board, any
committee of the Board or any director by an independent certified public
accountant or by an appraiser or other expert selected by or on behalf of the
Company, the Board, any committee of the Board or any director shall be deemed
to be reasonable.

 

10.         No Adverse Presumption. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that the Indemnitee did not meet the
Standard of Conduct or that indemnification hereunder is otherwise not
permitted.

 

 8 

 

  

11.         Non-Exclusivity; [Primary of Company’s Obligations].

 

(a)          The rights of the Indemnitee hereunder will be in addition to any
other rights the Indemnitee may have against the Company under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
registration, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that the Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, the Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, the Indemnitee will be deemed to
have such greater right hereunder. The Board will not adopt any amendment to any
of the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.

 

(b)          [The Company hereby acknowledges that the Indemnitee has certain
rights to indemnification, advancement of expenses and/or insurance provided by
[applicable Fund] and certain of its affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to the Indemnitee are primary and any obligation
of the Fund Indemnitors to advance expenses or to provide indemnification to the
Indemnitee in respect of any Indemnifiable Claim or Indemnifiable Loss is
secondary), (ii) that it shall be required to advance the full amount of
Expenses incurred by the Indemnitee and shall be liable for the full amount of
all Expenses and Indemnifiable Losses to the extent legally permitted and as
required by the terms of this Agreement or any Other Indemnity Provisions,
without regard to any rights the Indemnitee may have against the Other
Indemnitors, and (iii) that it irrevocably waives, relinquishes and releases the
Other Indemnitors from any and all claims against the Other Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Other
Indemnitors on behalf of the Indemnitee with respect to any claim for which the
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Other Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Indemnitee against the Company. The Company and the Indemnitee
agree that the Other Indemnitors are express third-party beneficiaries of the
provisions of this Section 11(b).]

 

 9 

 

 

12.         Liability Insurance and Funding. For the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as the Indemnitee shall be subject to any pending or possible Indemnifiable
Claim, the Company shall use reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
shall provide the Indemnitee with a copy of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials, and shall provide the Indemnitee with a reasonable
opportunity to review and comment on the same. Without limiting the generality
or effect of the two immediately preceding sentences, the Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next (i) without the prior approval thereof by a majority
vote of the Incumbent Directors, even if less than a quorum of the Board, or
(ii) if at the time that any such discontinuation or significant reduction in
the scope or amount of coverage is proposed there are no Incumbent Directors,
without the prior written consent of the Indemnitee (which consent shall not be
unreasonably withheld, conditioned or delayed). In all policies of directors’
and officers’ liability insurance obtained by the Company, the Indemnitee shall
be named as an insured in such a manner as to provide the Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors and officers most favorably insured by such policy. The
Company may, but shall not be required to, create a trust fund, grant a security
interest or use other means, including a letter of credit, to ensure the payment
of such amounts as may be necessary to satisfy its obligations to indemnify and
advance expenses pursuant to this Agreement.

 

13.         Subrogation. [Except as provided in Section 11(b),] In the event of
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the related rights of recovery of the Indemnitee against
other persons or entities (other than Indemnitee’s successors), including any
entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(g). The Indemnitee shall execute all papers
reasonably required to evidence such rights (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).

 

14.         No Duplication of Payments. [Except as provided in Section 11(b),]
The Company shall not be liable under this Agreement to make any payment to the
Indemnitee in respect of any Indemnifiable Losses to the extent the Indemnitee
has otherwise actually received and is entitled to retain payment (net of any
Expenses incurred in connection therewith and any repayment by the Indemnitee
made with respect thereto) under any insurance policy, the Constituent Documents
and Other Indemnity Provisions or otherwise (including from any entity or
enterprise referred to in clause (i) of the definition of “Indemnifiable Claim”
in Section 1(g)) in respect of such Indemnifiable Losses otherwise indemnifiable
hereunder.

 

 10 

 

 

15.         Defense of Claims. The Company shall be entitled to participate in
the defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee. The Company’s participation in
the defense of any Indemnifiable Claim of which the Company has not assumed the
defense will not in any manner affect the rights of Indemnitee under this
Agreement, including Indemnitee’s right to control the defense of such
Indemnifiable Claims. With respect to the period (if any) commencing at the time
at which the Company notifies Indemnitee that the Company has assumed the
defense of any Indemnifiable Claim and continuing for so long as the Company
shall be using its reasonable efforts to provide an effective defense of such
Indemnifiable Claim, the Company shall have the right to control the defense of
such Indemnifiable Claim and shall have no obligation under this Agreement in
respect of any attorneys’ or experts’ fees or expenses or any other costs or
expenses paid or incurred by Indemnitee in connection with defending such
Indemnifiable Claim (other than such costs and expenses paid or incurred by
Indemnitee in connection with any cooperation in the Company’s defense of such
Indemnifiable Claim or other action undertaken by Indemnitee at the request of
the Company or with the consent of the Company (which consent shall not be
unreasonably withheld, conditioned or delayed)); provided that if the Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent the Indemnitee would present
such counsel with an actual or potential conflict, (b) the named parties in any
such Indemnifiable Claim (including any impleaded parties) include both the
Company and the Indemnitee and the Indemnitee shall conclude that there may be
one or more legal defenses available to him or her that are different from or in
addition to those available to the Company, or (c) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then the Indemnitee shall be entitled to retain and use
the services of separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Indemnifiable Claim) at
the Company’s expense. Nothing in this Agreement shall limit the Indemnitee’s
right to retain or use his or her own counsel at his or her own expense in
connection with any Indemnifiable Claim; provided that in all events the
Indemnitee shall not unreasonably interfere with the conduct of the defense by
the Company of any Indemnifiable Claim that the Company shall have assumed and
of which the Company shall be using its reasonable best efforts to provide an
effective defense. The Company shall not be liable to the Indemnitee under this
Agreement for any amounts paid in settlement of any threatened or pending
Indemnifiable Claim effected without the Company’s prior written consent. The
Company shall not, without the prior written consent of Indemnitee, effect any
settlement of any threatened or pending Indemnifiable Claim to which the
Indemnitee is, or could have been, a party unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of the Indemnitee from all liability on any claims that are the subject matter
of such Indemnifiable Claim. Neither the Company nor the Indemnitee shall
unreasonably withhold, condition or delay its consent to any proposed
settlement; provided that the Indemnitee may withhold consent to any settlement
that does not provide a complete and unconditional release of Indemnitee.

 

16.         Successors and Binding Agreement.

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Indemnitee and his or her counsel, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.

 

 11 

 

  

(b)          This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

 

(c)          This Agreement is personal in nature and neither of the Parties
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 16(a) and 16(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 16(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

17.         Notices. For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission or
electronic mail (with receipt thereof orally confirmed), or five business days
after having been mailed by registered or certified mail, return receipt
requested, postage prepaid or one business day after having been sent for
next-day delivery by a nationally recognized overnight courier service,
addressed to the Company (to the attention of the Corporate Secretary) and to
the Indemnitee at the applicable address shown on the signature page hereto, or
to such other address as any of the Parties hereto may have furnished to the
other in writing and in accordance herewith, except that notices of changes of
address will be effective only upon receipt. Sections 8 and 19(3) of the
Electronic Transactions Law (2003 Revision) shall not apply to this Agreement.

 

18.         Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the Marshall Islands. The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the Marshall
Islands for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be brought only in the courts of the Marshall
Islands.

 

 12 

 

 

19.         Validity. If any provision of this Agreement or the application of
any provision hereof to any person or circumstance is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstance shall not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal. In the event that any court or other
adjudicative body shall decline to reform any provision of this Agreement held
to be invalid, unenforceable or otherwise illegal as contemplated by the
immediately preceding sentence, the parties thereto shall take all such action
as may be necessary or appropriate to replace the provision so held to be
invalid, unenforceable or otherwise illegal with one or more alternative
provisions that effectuate the purpose and intent of the original provisions of
this Agreement as fully as possible without being invalid, unenforceable or
otherwise illegal.

 

20.         Miscellaneous. No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing signed by the Indemnitee and the Company. No waiver by either
Party hereto at any time of any breach by the other Party hereto or compliance
with any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either Party hereto that are not set
forth expressly in this Agreement.

 

21.         Legal Fees and Expenses; Interest.

 

(a)          It is the intent of the Company that the Indemnitee not be required
to incur legal fees and or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder.
Accordingly, without limiting the generality or effect of any other provision
hereof, if it should appear to the Indemnitee that the Company has failed to
comply with any of its obligations under this Agreement (including its
obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, the Indemnitee the benefits provided or
intended to be provided to the Indemnitee hereunder, the Company irrevocably
authorizes the Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent the Indemnitee in connection with any such interpretation, enforcement
or defense, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, manager,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Indemnitee agree that a confidential relationship
shall exist between the Indemnitee and such counsel. The Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by the Indemnitee in connection with any of the foregoing to
the fullest extent permitted or required by the laws of the Marshall Islands in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required payment of such fees
and expenses.

 

 13 

 

  

(b)          Any amount due to the Indemnitee under this Agreement that is not
paid by the Company by the date on which it is due will accrue interest at the
maximum legal rate provided under Marshall Islands law from the date on which
such amount is due to the date on which such amount is paid to Indemnitee.

 

22.         Certain Interpretive Matters. Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Section” or “Exhibit” refer to the specified Section or Exhibit of or to this
Agreement, (e) the terms “include,” “includes” and “including” will be deemed to
be followed by the words “without limitation” (whether or not so expressed),
(f) the word “or” is disjunctive but not exclusive, and (g) “gross negligence”
in relation to a person means a standard of conduct beyond negligence whereby
that person acts with reckless disregard for the consequences of a breach of a
duty of care owed to another. Whenever this Agreement refers to a number of
days, such number will refer to calendar days unless business days are specified
and whenever action must be taken (including the giving of notice or the
delivery of documents) under this Agreement during a certain period of time or
by a particular date that ends or occurs on a non-business day, then such period
or date will be extended until the immediately following business day. As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday or a Marshall Islands public holiday.

 

23.         No Third-Party Beneficiary. This Agreement is made solely for the
benefit of the Parties hereto and a person who is not a party to this Agreement
may not, in its own right or otherwise, enforce any term of this Agreement
except as expressly contemplated by the provisions of [Section 11(b) and]
Section 16 of this Agreement. Notwithstanding any term of this Agreement, the
consent of or notice to any person who is not a party to this Agreement shall
not be required for any termination, rescission or agreement to any variation,
waiver, assignment, novation, release or settlement under this Agreement at any
time.

 

24.         Counterparts. This Agreement may be executed in one or more
counterparts (delivery of which may be by facsimile, via electronic mail as a
portable document format (.pdf) or by other electronic means), each of which
will be deemed to be an original but all of which together shall constitute one
and the same agreement.

 

 14 

 

 

IN WITNESS WHEREOF, the Indemnitee has executed and the Company has caused its
duly authorized representative to execute this Agreement on the date first above
written.

 

  DIAMOND S SHIPPING INC.       c/o Corporate Secretary   33 Benedict Place  
Greenwich, CT 06830   USA         By:       Name:     Title:

 

    [●]       Address: [●]  

  

 15 

 

 

EXHIBIT A

 

UNDERTAKING

 

This Undertaking is submitted pursuant to the Indemnification Agreement, dated
___________, 2019 (the “Indemnification Agreement”), between Diamond S Shipping
Inc., a shipping company incorporated in the Marshall Islands (the “Company”),
and the undersigned. Capitalized terms used and not otherwise defined herein
have the meanings ascribed to such terms in the Indemnification Agreement.

 

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with ___________ ___ (the “Indemnifiable Claim”).

 

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Indemnifiable Claim and in accordance
with Section 8 of the Indemnification Agreement, that the undersigned is not
entitled to indemnification by the Company under the Indemnification Agreement
with respect to the Indemnifiable Claim.

 

IN WITNESS WHEREOF, the undersigned has executed this Undertaking on this ____
day of ___________ ___, ____.

 

      Name:

 

 

 

 

